Exhibit 10.1

 



SUBSCRIPTION AGREEMENT
FOR ACCREDITED INVESTORS

FALCONSTOR SOFTWARE, INC.

A DELAWARE CORPORATION

___________________________________________________

This is a Subscription for Units (as defined below)
to be issued by FalconStor Software, Inc. (the “Company”)

 

THE UNITS, INCLUDING THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK AND
FINANCING WARRANTS COMPRISING SUCH UNITS AND THE SHARES OF COMMON STOCK ISSUABLE
UPON THE CONVERSION OR EXERCISE OF SUCH SECURITIES, AS APPLICABLE (THE “UNIT
COMPONENTS”), OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). ANY SALE OF UNITS AND UNIT COMPONENTS IS MADE IN RELIANCE
UPON EXEMPTIONS FROM REGISTRATION AND QUALIFICATION AS PROVIDED IN THE
SECURITIES ACT AND APPLICABLE STATE LAW. THE UNITS AND UNIT COMPONENTS HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAS ANY AUTHORITY
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY
OF THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

THE UNITS AND UNIT COMPONENTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD, EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION,
QUALIFICATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

THE UNITS AND UNIT COMPONENTS ARE A SPECULATIVE SECURITY AND INVOLVE A HIGH
DEGREE OF RISK. PROSPECTIVE INVESTORS NOT WILLING AND ABLE TO RISK THE COMPLETE
LOSS OF THEIR INVESTED CAPITAL MUST NOT CONSIDER PURCHASING THE UNITS AND UNIT
COMPONENTS.

 

 



SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement” or this “Subscription”) is made
and entered into as of the day set forth on the signature page to this
Agreement, by and among the undersigned (the “Subscriber”), FalconStor Software,
Inc., a Delaware corporation (the “Company”), and HCP-FVA, LLC, a Delaware
limited liability company (“HCP-FVA”) with reference to the facts set forth
below.

WHEREAS, subject to the terms and conditions of this Agreement, the Subscriber
wishes to irrevocably subscribe for and purchase (subject to acceptance of such
subscription by the Company) Units for a per Unit offering price of $0.370163
(the “Per Unit Price”) and consisting of the following (each, a “Unit”):

i.$0.10 in senior secured debt (for a total of $4,000,000 of senior secured debt
assuming full subscription of the Offering (as defined herein))(the “Secured
Debt”), secured by all of the assets of the Company and guaranteed by each of
the Company’s domestic subsidiaries, having an interest rate of prime plus 0.75%
and a maturity date of June 30, 2021;

ii.warrants to purchase 12.233 shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), for a nominal exercise price (for a total
of 489.32 million shares assuming full subscription of the Offering) (the
“Financing Warrants”); and

iii.0.0225 shares of the Company’s Series A Convertible Preferred Stock (the
“Series A Preferred Stock”) at a per Unit price of $0.271063 (subject to
increase to take into account accretion of the Series A Preferred Stock after
September 30, 2018), all such shares to be acquired directly from their current
holder, HCP-FVA.

WHEREAS, the terms of the Secured Debt shall be governed by the terms of the
Amended and Restated Term Loan Credit Agreement dated as of February 23, 2018,
between the Company, HCP-FVA and certain other loan parties named therein (the
“Amended and Restated Loan Agreement”).

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Subscription for and Purchase of the Units.

1.1 Subject to the terms and conditions of this Agreement and the Company’s
organizational documents, the Subscriber hereby irrevocably subscribes (the
“Subscription”) for and agrees to purchase, at the Per Unit Price, the number of
Units (the “Purchase”) set forth below the Subscriber’s name on the signature
page hereto under the heading entitled “Number of Units Subscriber is
Subscribing For Prior to Oversubscription”. As part of providing the Commitment
(as such term is defined in the Amended and Restated Loan Agreement) at a time
when there was substantial doubt about the ability of the Company to continue as
a going concern, HCP-FVA was granted the right to purchase at least 25% of the
Units (i.e. Ten Million (10,000,000) Units). Given that HCP-FVA previously
exercised its right to purchase 25% of the Units, the pro rata portion of Units
the Subscriber may subscribe for prior to any oversubscription rights shall be
equal to the following:

1

 



Number of Units to be
Acquired by
Record Holder Prior to Oversubscription = 40,000,000 X ( Shares owned by Record
Holder
as of November 17, 2017 X .19511 ) 2 53,345,0063 .25004  

 

For purposes of this Agreement, a “Record Holder” is defined as a current
stockholder of the Company who has expressed an interest in participating in the
Company’s private placement of Units (the “Offering”) and who (i) was a
stockholder of record of shares of Common Stock of the Company as of November
17, 2017 (the “Record Date”) and (ii) is an accredited investor (as such term is
defined under Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).

1.2 If any Record Holder elects not to purchase its full pro rata portion of
Units and one or more Record Holders elects to purchase more than its pro rata
portion of the Units available for purchase (the “Fully Participating Record
Holders”), then any remaining Units available for purchase shall be allocated
among such Fully Participating Record Holders (including HCP-FVA) as described
below, which includes such limitations as are necessary to preserve the
Company’s net operating losses (an “Oversubscription”). For the avoidance of
doubt, HCP-FVA is a Fully Participating Record Holder as a result of its
pre-funding of the purchase of 30,000,000 Units. To ensure that the Offering
will not jeopardize the utilization of the Company’s net operating loss, the
Company has imposed a limitation (the “NOL Limitation”) that a maximum of 38% of
the Series A Preferred Stock (and hence a maximum of 38% of the Units) may be
purchased in the aggregate by the Record Holders, other than HCP-FVA and its
affiliates. Subject to the NOL Limitation, the amount of Units that the
Subscriber can purchase as a Fully Participating Record Holder in the
Oversubscription will be based on the formula below.

Number of Units that can be acquired by Subscriber in the Oversubscription = The
Percentage of Units Purchased Prior to the Oversubscription that are Acquired by
the Record Holder X ( 40,000,000 − The number of Units acquired by all Record
Holders prior to the Oversubscription )



--------------------------------------------------------------------------------

1 Such number represents as of November 17, 2017, the percentage derived from
dividing the number of shares of Common Stock plus Common Stock issuable upon
conversion of Series A Preferred Stock held by HCP-FVA or its affiliated
entities by 53,345,006.

2 Such parenthetical number constitutes the Record Holder’s Adjusted
Pre-Offering Percentage.

3 Such number represents 44,563,490 shares of Common Stock outstanding on
November 17, 2017 plus 8,781,516 shares of Common Stock issuable upon conversion
of Series A Preferred Stock.

4 Such percentage represents the minimum number of Units that HCP-FVA is
entitled to purchase in the Offering.

2

 

To the extent the Subscriber wishes to purchase more than its pro rata portion
of the Units available for purchase, the Subscriber must indicate that it wishes
to purchase its allocated oversubscription of Units (“Oversubscription Units”)
on the signature page to this Agreement. For clarity, such confirmation on the
signature page to this Agreement with respect to the Oversubscription Units
shall be deemed an irrevocable Subscription for the full pro rata amount of
Oversubscription Units allocated to the Subscriber. The Company and HCP-FVA will
indicate the number of Oversubscription Units allocated to the Subscriber based
on the foregoing formula (and subject to the NOL Limitation) when the Company
delivers its acknowledgement of acceptance, in whole or in part, of the
Subscriber’s Subscription for Units (including any Oversubscription Units)
thereafter. To the extent that oversubscriptions from Fully Participating Record
Holders (other than HCP-FVA and its affiliates) would result in the acquisition
of more than 38% of the Units in the aggregate by Record Holders (other than
HCP-FVA and its affiliates) (the “Non-HCP Record Holders”), then the number of
Oversubscription Units available for purchase by the Subscriber determined as
set forth above shall be reduced, on a pro rata basis among the Fully
Participating Non-HCP Record Holders (based solely on the pre-Offering ownership
of the Fully Participating Non-HCP Record Holders), so that the maximum number
of Units purchased in the Offering by the Non-HCP Record Holders does not exceed
the 38% limitation.

The Subscriber shall cause the aggregate offering price, equal to the sum of the
product of (x) the number of Units being purchased by Subscriber (including any
Oversubscription Units allocated to Subscriber) multiplied by (y) the Per Unit
Price (the “Offering Price”), to be delivered to Computershare Trust Company
N.A. (the “Agent”) following receipt of such acknowledgment from the Company and
prior to the Closing (as defined below) in accordance with the terms hereof.

The Subscriber acknowledges that in the event Non-HCP Record Holders
collectively purchase more than 25% of the Units (i.e. Ten Million (10,000,000)
Units) in accordance with the procedures set forth herein (the Units purchased
by Non-HCP Record Holders solely in excess of Ten Million (10,000,000) Units are
referred to herein as, the “Excess Units”), then (i) that portion of the Excess
Units consisting of Secured Debt shall either be purchased directly from HCP-FVA
or the proceeds to the Company arising therefrom shall be used by the Company to
repay that portion of the Secured Debt attributable to the Excess Units that
were previously purchased by HCP-FVA (as determined by the mutual agreement of
the Company and HCP-FVA) and (ii) the Financing Warrants issued to HCP-FVA that
are attributable to the Secured Debt being purchased directly from HCP-FVA or
repaid by the Company, in either case pursuant to clause (i) above, shall be
cancelled. For clarity, all accrued but unpaid interest through the Closing Date
with respect to the portion of the Excess Units consisting of Secured Debt
purchased by the Subscriber is solely for the benefit of, and to be paid to,
HCP-FVA.

1.3 The Company and HCP-FVA have the right to reject this Subscription in whole
or in part for any reason.

3

 



1.4 The Subscriber agrees that this Subscription is irrevocable and that the
Subscriber may not cancel, terminate or revoke this Agreement, which, in the
case of an individual, shall survive his death or disability and shall be
binding upon the Subscriber, his heirs, trustees, beneficiaries, executors,
personal or legal administrators or representatives, successors, transferees and
assigns. The Subscriber understands that the Company and HCP-FVA are relying on
the accuracy and completeness of this Agreement in complying with their
obligations under the securities laws.

1.5 If this Subscription is accepted by the Company and HCP-FVA, the Subscriber
agrees to comply fully with the terms of this Agreement, the Amended and
Restated Loan Agreement, and all other governing documents or instruments of the
Company, including without limitation the Amended and Restated Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock
(the “Certificate of Designations”). The Subscriber further agrees to execute
any other necessary documents or instruments in connection with this
Subscription and the Subscriber’s purchase of the Units, including, to the
extent the Subscriber has elected to be a Fully Participating Record Holder, the
portion of Units the Subscriber will be purchasing that represents its
Oversubscription Units.

2. Company Deliveries. On or prior to the date of the Closing (the “Closing
Date”), the Company shall deliver to the Subscriber (i) a copy of this Agreement
executed by the Company, (ii) an executed copy of the joinder to the Amended and
Restated Loan Agreement in the form attached hereto as EXHIBIT A (the
“Joinder”), (iii) an executed copy of the assignment for the assignment of the
number of shares of Series A Preferred Stock being sold to Subscriber by HCP-FVA
in the form attached hereto as EXHIBIT B (the “Preferred Stock Assignment”), and
(iv) an acknowledgment of acceptance of the Subscription setting forth the
amount of the Subscription of Units the Subscriber will be purchasing (including
the portion of Secured Debt, the number of Financing Warrants and the shares of
the Series A Preferred Stock that the Subscriber will receive or hold),
including, to the extent the Subscriber has elected to be a Fully Participating
Record Holder, the portion of Units the Subscriber will be purchasing that
represents its Oversubscription Units.

3. HCP-FVA Deliveries. On or prior to the Closing Date, HCP-FVA shall deliver to
the Company (i) its certificate representing the shares of Series A Preferred
Stock for cancellation and reissuance by the Company, and (ii) in the event of
the purchase of any Excess Units by Non-HCP Record Holders, its Financing
Warrants for cancellation of a number of its Financing Warrants attributable to
the Secured Debt being purchased by a Subscriber directly from HCP-FVA or being
repaid by the Company with the proceeds from the Non-HCP Record Holders and
reissuance by the Company of the remaining balance of its Financing Warrants. On
or prior to the Closing Date, HCP-FVA shall deliver to the Subscriber (i) a copy
of this Agreement executed by HCP-FVA, (ii) an executed copy of the Joinder and
(iii) an executed copy of the Preferred Stock Assignment.

4. Subscriber Deliveries. On or prior to the Closing Date, the Subscriber shall
deliver to the Agent (i) an executed copy of this Agreement, (ii) an executed
Subscription Questionnaire, in the form attached as EXHIBIT C hereto (the
“Questionnaire”), (iii) an executed copy of the Joinder, (iv) a completed Form
W-9, if Subscriber is a U.S. Citizen, (v) proof of ownership of the Company’s
Common Stock as of the Record Date by delivering either (x) a copy of the
Subscriber’s Common Stock certificate or (y) a brokerage statement, (vi) an
executed copy of the Preferred Stock Assignment and (vii) upon receiving the
Company’s acknowledgment of acceptance of the Subscription, the Offering Price,
payable to the Agent by either (x) wire transfer in accordance with wire
instructions provided by the Company, (y) personal, cashier’s or certified
check, payable to the Agent, or (z) as otherwise agreed to by the Company.

4

 



5. Closing. A closing of the Purchase and the transactions contemplated hereby
shall occur remotely via the exchange of documents and signatures once the
Company and HCP-FVA determine, in their sole discretion, that subscriptions for
a sufficient amount of Units has been obtained and the following conditions have
been satisfied (the “Closing”):

5.1 the Subscriber has delivered all of the Subscriber’s deliverables set forth
in Section 4 herein to the Agent;

5.2 the Company and HCP-FVA have accepted the Subscription, in whole or in part,
and advised the Subscriber as to the amount of the Subscription of Units the
Subscriber will be purchasing (including the portion of Secured Debt, the number
of Financing Warrants and the shares of the Series A Preferred Stock that the
Subscriber will receive or hold), including, to the extent the Subscriber has
elected to be a Fully Participating Record Holder, the portion of Units the
Subscriber will be purchasing that represents its Oversubscription Units; and

5.3 the Company and HCP-FVA have delivered all of the Company deliverables and
the HCP-FVA deliverables set forth in Sections 2 and 3, respectively.

Promptly after the Closing, the Agent will (i) deliver to the Subscriber the
Series A Preferred Stock certificates and the Financing Warrants for the shares
of Series A Preferred Stock and Financing Warrants purchased by Subscriber and
(ii) remit the Offering Price to the Company or HCP-FVA, as applicable.

6. Investment Representations and Warranties of the Subscriber. The Subscriber
represents and warrants to the Company and HCP-FVA the following:

6.1 The information that the Subscriber has furnished herein, including without
limitation the information furnished by the Subscriber on the Questionnaire, is
correct and complete as of the date of this Agreement and will be correct and
complete on the Closing Date, if any. Further, the Subscriber shall immediately
notify the Company and HCP-FVA of any change in any statement made herein prior
to the Subscriber’s receipt of the Company’s and HCP-FVA’s acceptance of this
Subscription. The representations and warranties made by the Subscriber may be
fully relied upon by the Company and HCP-FVA and by any investigating party
relying on them.

6.2 The Subscriber, if an entity, is, and shall at all times while it holds
Units remain, duly organized, validly existing and in good standing under the
laws of the state of its incorporation or organization, having full power and
authority to own its properties and to carry on its business as conducted. The
Subscriber, if a natural person, is twenty-one (21) years of age or older and
competent to enter into a contractual obligation. The principal place of
business or principal residence of the Subscriber is as shown on the signature
page of this Agreement.

5

 



6.3 The Subscriber has the requisite power and authority to deliver this
Agreement, perform his, her or its obligations set forth herein, and consummate
the transactions contemplated hereby. The Subscriber has duly executed and
delivered this Agreement and has obtained the necessary authorization to execute
and deliver this Agreement and to perform his, her or its obligations herein and
to consummate the transactions contemplated hereby. This Agreement, assuming the
due execution and delivery hereof by the Company and HCP-FVA, is a legal, valid
and binding obligation of the Subscriber enforceable against the Subscriber in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforcement is considered in a proceeding at
law or at equity).

6.4 The Subscriber is aware that in the event that the Company raises additional
capital, the Subscriber may incur a dilution of his, her or its investment in
the Company.

6.5 At no time has it been expressly or implicitly represented, guaranteed or
warranted to the Subscriber by the Company, HCP-FVA or any other person that:

a. An amount or type of gain or other consideration will be realized as a result
of this investment; or

b. any cash distribution from the Company’s operations or otherwise will be made
at all.

6.6 The Subscriber has received, carefully read and is familiar with the terms
and provisions of this Agreement, the Amended and Restated Loan Agreement, the
Certificate of Designations and the capitalization of the Company after
reflecting for this offering. The Subscriber has received all information that
it considers necessary or appropriate for deciding whether to purchase the
Units. Subscriber and/or his, her or its advisors, who are not affiliated with
and not compensated directly or indirectly by the Company, HCP-FVA or an
affiliate thereof, have such knowledge and experience in business and financial
matters as will enable them to utilize the information which they have received
in connection with the Company and its business to evaluate the merits and risks
of an investment, to make an informed investment decision and to protect
Subscriber’s own interests in connection with the Purchase.

6.7 The Subscriber understands that the Units being purchased are a speculative
investment that involves a substantial degree of risk of loss of the
Subscriber’s entire investment in the Company, and the Subscriber understands
and is fully cognizant of the risk factors related to the purchase of the Units.
The Subscriber agrees and acknowledges that it has read and reviewed the
Company’s Annual Report on Form 10-K of the year ended December 31, 2017 (and in
particular the information contained in the section titled “Risk Factors”),
filed with the Securities and Exchange Commission (the “SEC”), as well as the
Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2018
and June 30, 2018, the Company’s definitive proxy statement on Schedule 14A
filed with the SEC on June 5, 2018 (and in particular Proposal No. 4 therein
which amends the terms of the Certificate of Designations), and the Company’s
Current Reports on Form 8-K filed with the SEC on April 11, 2018, April 26, 2018
and June 25, 2018.

6

 



6.8 The Subscriber understands that any forecasts or predictions as to the
Company’s performance are based on estimates, assumptions and forecasts which,
at the time when made, the Company believed to be reasonable but which may prove
to be materially incorrect, and no assurance is given that actual results will
correspond with the results contemplated by the various forecasts.

6.9 The Subscriber is able to bear the economic risk of this investment and,
without limiting the generality of the foregoing, is able to hold this
investment for an indefinite period of time. The Subscriber has adequate means
to provide for the Subscriber’s current needs and personal contingencies and has
a sufficient net worth to sustain the loss of the Subscriber’s entire investment
in the Company.

6.10 The Subscriber has had an opportunity to ask questions of the Company,
HCP-FVA and anyone acting on its or their behalf and to receive answers
concerning the terms of this Agreement, the Amended and Restated Loan Agreement
and the Certificate of Designations, as well as about the Company and its
business generally, and to obtain any additional information which the Company
possesses or can acquire without unreasonable effort or expense, that is
necessary to verify the accuracy of the information contained in this Agreement.
Further, all such questions have been answered to the full satisfaction of the
Subscriber.

6.11 The Subscriber is an “accredited investor” as that term is defined in Rule
501 under Regulation D promulgated under the Securities Act.

6.12 If an entity, Subscriber represents and warrants the following: (1)
Subscriber’s investment in the Company represents no more than 40% of
Subscriber’s total assets or committed capital; (2) Subscriber was not formed
for the purpose of investing in the Company or to permit the Company to avoid
classification as an investment company under the Investment Company Act of
1940; (3) the holders of equity or other beneficial interests in Subscriber are
not able to decide individually whether to participate, or the extent of their
participation in Subscriber’s investment in the Company; (4) to the best of
Subscriber’s knowledge, Subscriber does not control, is not under common control
with, or controlled by, any other investor in the Company; and (5) no persons
other than Subscriber will have a beneficial interest in the Units to be
acquired hereunder (other than as a shareholder, partner or other beneficial
owner of an equity interest in Subscriber). Subscriber agrees that at all times
prior to ceasing to be an investor in the Company, Subscriber will notify the
Company and HCP-FVA of any change that would make the representations set forth
in the prior sentence inaccurate or untrue or any change in the information
provided to the Company and HCP-FVA by Subscriber.

6.13 The Subscriber understands that no state or federal authority has
scrutinized this Agreement or the Units (including the shares of Series A
Preferred Stock and the Financing Warrants comprising such Units) offered
pursuant hereto, has made any finding or determination relating to the fairness
for investment of the Units, or has recommended or endorsed the Units, and that
the Units (including the shares of Series A Preferred Stock and the Financing
Warrants comprising such Units) have not been registered or qualified under the
Securities Act or any state securities laws, in reliance upon exemptions from
registration thereunder. The Units (including the shares of Series A Preferred
Stock and the Financing Warrants comprising such Units) may not be resold,
transferred, assigned or otherwise disposed of unless they are registered under
the Securities Act or an exemption from registration is available, and unless
the proposed disposition is in compliance with the restrictions on
transferability under federal and state securities laws and under the Company’s
governing documents.

7

 



6.14 The Subscriber understands the exemption under Rule 144 promulgated under
the Securities Act may not be available because of the conditions and
limitations of such rule, that the Company has no obligation to make available
such exemption or otherwise file a registration statement with the SEC relating
to the resale of the Financing Warrants, the Series A Preferred Stock or any
Common Stock issuable upon the exercise or conversion of the Financing Warrants
or the Series A Preferred Stock. The Subscriber understands that there are
substantial restrictions on the transferability of the Units (including the
shares of Series A Preferred Stock and the Financing Warrants comprising such
Units or the Common Stock issuable upon conversion or exercise of the Series A
Preferred Stock or the Financing Warrants) and that there is no public market
for the Units, and none is expected to develop in the near future. Consequently,
the Subscriber understands that it must bear the economic risk of this
investment for an indefinite period of time, and that it may not be possible for
the Subscriber to liquidate readily any investment in the Units, if at all.

6.15 The Subscriber is subscribing for and purchasing the Units without being
furnished any offering literature, other than this Agreement, the Amended and
Restated Loan Agreement, the Certificate of Designations, the description of the
terms of the Series A Preferred Stock as set forth under the heading
“Description of Securities” in the Company’s proxy statement on Schedule 14A,
filed with the SEC on June 5, 2018, the Company’s periodic reports and other
filings made with the SEC as set forth in Section 6.7 hereof, and such other
related documents, agreements or instruments attached to the foregoing documents
as exhibits or supplements thereto, or as the Subscriber has otherwise requested
from the Company in writing, and without receiving any representations or
warranties from the Company, HCP-FVA or their respective agents and
representatives other than the representations and warranties contained in said
documents, and is making this investment decision solely in reliance upon the
information contained in said documents and upon any investigation made by the
Subscriber or Subscriber’s advisors. At no time was the Subscriber presented
with or solicited by any form of general solicitation or general advertising,
including, but not limited to, any advertisement, article, notice or other
communication published in a newspaper, magazine or similar media, or broadcast
over television or radio; or any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

6.16 The Subscriber is currently a bona fide resident of the state set forth in
the current address provided to the Company, and the address and Social Security
Number or federal tax identification number set forth in the Questionnaire are
true and correct. The Subscriber has no present intention of becoming a resident
of any other state or jurisdiction.

6.17 The Subscriber is subscribing for and purchasing the Units solely for the
Subscriber’s own account, for investment purposes only, and not with a view
toward or in connection with resale, distribution (other than to its
shareholders or members, if any), subdivision or fractionalization thereof. The
Subscriber has no agreement or other arrangement, formal or informal, with any
person or entity to sell, transfer or pledge any part of the Units, or which
would guarantee the Subscriber any profit, or insure against any loss with
respect to the Units, and the Subscriber has no plans to enter into any such
agreement or arrangement.

8

 



6.18 If the Subscriber is a Georgia resident, Subscriber acknowledges the Units
have been issued or sold in reliance on Paragraph (13) of Code Section 10-5-9 of
the “Georgia Securities Act of 1973” and may not be sold or transferred except
in a transaction which is exempt under such act or pursuant to an effective
registration under such act.

6.19 If the Subscriber is a Florida resident, Subscriber acknowledges that Units
have not been registered under the Florida Securities Act, and may not be sold
or transferred except in a transaction which is exempt under such act or
pursuant to an effective registration under such act. Pursuant to Section
517.061(11) of the Florida Securities Act, when sales are made to five (5) or
more persons in Florida, any sale made pursuant to Subsection 517.061(11) of the
Florida Securities Act will be voidable by such Florida purchaser either within
three days after the first tender of consideration is made by the purchaser to
the issuer, an agent of the issuer, or an escrow agent, or within three days
after the availability of the privilege is communicated to such purchaser,
whichever occurs later. In addition, as required by Section 517.061(11)(a)(3),
Florida Statutes and by Rule 3-500.05(a) thereunder, if Subscriber is a Florida
resident, Subscriber may have, at the offices of the Company, at any reasonable
hour, after reasonable notice, access to certain prescribed materials that the
Company can obtain without unreasonable effort or expense.

6.20 Subscriber acknowledges that it will be purchasing the portion of Units
consisting of shares of Series A Preferred Stock directly from HCP-FVA.
Subscriber acknowledges that (a) HCP-FVA may now possess and may hereafter
possess certain non-public information concerning the Company, its subsidiaries
and/or the Units, including the shares of Series A Preferred Stock and Financing
Warrants comprising such Units and the shares of Common Stock issuable upon the
conversion or exercise of such securities, as applicable (the “Unit
Components”), that may or may not be independently known to Subscriber (the
“Non-Public Information”) which may constitute material information with respect
to the foregoing, (b) Subscriber has declined and does hereby decline to receive
the Non-Public Information, (c) Subscriber has had an opportunity to ask
questions of, and receive answers from, management of the Company regarding the
Company, its subsidiaries, the Units and the Unit Components and has had full
access to information concerning the Company as it has requested from the
Company and (d) HCP-FVA is relying on this Agreement and this representation and
would not enter into a transaction to sell the shares of Series A Preferred
Stock of the Company (and any portion of the Secured Debt it may sell to the
Subscriber in the event of an Oversubscription) to Subscriber absent this
Agreement and, in particular, this representation. Subscriber agrees to purchase
the portion of the Units consisting of Series A Preferred Stock of the Company
(and any portion of the Secured Debt it may purchase from HCP-FVA in the event
of an Oversubscription) notwithstanding that Non-Public Information exists and
HCP-FVA has not disclosed any Non-Public Information to Subscriber. Subscriber
is in possession of all the information it considers necessary or appropriate
for deciding whether to enter into this Agreement and purchase the Units.
Subscriber acknowledges and agrees that the Per Unit Price is a fair price.
Subscriber acknowledges that any future sale of shares of the capital stock by
the Company could be at a discount to the per Unit price component of the Series
A Preferred Stock. Subscriber acknowledges that HCP-FVA has not made any
representations regarding the business, management, financial affairs or
prospects of the Company or any of its subsidiaries, nor has the Subscriber
relied on any representation or statement of HCP-FVA, other than those set forth
in Section 8 of this Agreement, in making its investment decision to buy the
Units. Subscriber has evaluated the merits and risks of the purchase of the
Units based exclusively on its own independent review and consultations with
such investment, legal, tax, accounting and other advisers as it deemed
necessary, and accordingly Subscriber has made its own decision concerning such
purchase without reliance on any representation or warranty of, or advice from,
HCP-FVA.

9

 



6.21 Subscriber acknowledges that the Financing Warrants they are receiving will
not contain a cashless exercise provision and that the Company may require the
Subscriber to exercise their Financing Warrants for cash upon 10 days’ notice.

7. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber as follows:

7.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having full power and
authority to own its properties and to carry on its business as conducted.

7.2 The Company has the requisite power and authority to deliver this Agreement,
perform its obligations herein and consummate the transactions contemplated
hereby. The Company has duly executed and delivered this Agreement and has
obtained the necessary authorization to execute and deliver this Agreement and
to perform its obligations herein and to consummate the transactions
contemplated hereby. This Agreement, assuming the due execution and delivery
hereof by the Subscriber and HCP-FVA, is a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding at law or at equity).

7.3 The execution, delivery and performance of this Agreement do not and will
not, with or without the giving of notice, the lapse of time or both (i)
materially conflict with, materially violate or result in a material breach of
or material default under any of the terms, conditions or provisions of, or
result in or constitute a ground for termination, cancellation, modification of
or acceleration of any obligations under, any contract or other instrument to
which the Company is a party or by which Company may be bound, or (ii) to the
Company’s knowledge, violate any law, or any statute, regulation, rule,
judgment, order, decree, stipulation, injunction, charge or other restriction of
any governmental authority or which requires the consent, approval or
authorization of any governmental authority.

7.4 All actions, agreements, understandings, certificates or other acts or
documents necessary to provide the Company with the requisite power and
authority to materially carry out the purpose of the Company have been completed
or will be completed in a timely fashion.

10

 



7.5 All issued and outstanding capital securities of the Company and each of its
subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all liens other than those in favor of HCP-FVA, as
collateral agent under the Amended and Restated Loan Agreement, and such
securities were issued in substantial compliance with all applicable state and
federal laws concerning the issuance of securities. Schedule A hereto sets forth
all issued and outstanding capital securities of the Company and each of its
subsidiaries, and their ownership, as of the date of this Agreement. As of the
date hereof, except for (x) HCP-FVA’s Financing Warrants, the Loan & Backstop
Warrants (as defined in the Amended and Restated Loan Agreement) and the Series
A Preferred Stock, (y) options to purchase Common Stock issued pursuant to any
equity compensation plan, benefit plan or compensation program approved by the
Board of Directors of the Company, and (z) with respect to the Financing (as
defined in the Amended and Restated Loan Agreement), there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any capital
securities of the Company or any of its subsidiaries.

7.6 Unless otherwise modified in this Agreement, all representations and
warranties of the Company made as of February 23, 2018 in the Amended and
Restated Loan Agreement shall be true and correct in all material respects as of
the Closing.

8. Representations and Warranties of HCP-FVA. HCP-FVA hereby represents and
warrants to the Subscriber as follows:

8.1 HCP-FVA is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, having full power and
authority to own its properties and to carry on its business as conducted.

8.2 HCP-FVA has the requisite power and authority to deliver this Agreement,
perform its obligations herein and consummate the transactions contemplated
hereby. HCP-FVA has duly executed and delivered this Agreement and has obtained
the necessary authorization to execute and deliver this Agreement and to perform
its obligations herein and to consummate the transactions contemplated hereby.
This Agreement, assuming the due execution and delivery hereof by the Subscriber
and the Company, is a legal, valid and binding obligation of HCP-FVA enforceable
against HCP-FVA in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or at equity).

8.3 HCP-FVA owns its shares of Series A Preferred Stock and its Financing
Warrants free and clear of any restrictions on transfer.

8.4 No Additional Representations. Except for the representations and warranties
made by HCP-FVA in this Section 8, neither HCP-FVA nor any of its affiliates
makes any express or implied representation or warranty with respect to the
Company or any of its subsidiaries or any of their respective businesses,
operations, assets, liabilities, conditions (financial or otherwise) or
prospects or with respect to the Units or the Unit Components, and HCP-FVA
hereby disclaims any such other representations or warranties.

11

 



9. Subsequent Sales or Transfers; Additional Net Operating Loss Requirements.

9.1 Subject to the provisions of the Company’s governing documents, the
Subscriber acknowledges and agrees that if any Units (or the components of the
Units) in the Company become available for resale or transfer, neither the
Company nor any other person shall be obligated to offer the same to the
Subscriber, and such available Units (or the components of the Units) may be
resold or transferred, subject to compliance with any agreements to which such
Units (or the components of the Units) may be subject and all applicable state
and federal laws.

9.2 As discussed above, the Company has reviewed with its tax advisors the
potential of the Offering triggering an ownership change under Section 382 of
the Internal Revenue Code. Given the significance of the net operating loss
asset, as part of this Offering, the following additional restrictions will
apply to ensure that a net ownership change does not occur in the three years
subsequent to the Closing of this Offering.

a. HCP-FVA will not transfer additional shares of Series A Preferred Stock for
the three year period subsequent to the Closing without the consent of the
Company, other than transfers to affiliated parties of HCP-FVA.

b. Any Record Holder (other than HCP-FVA) who is currently or will become as a
result of the Offering the beneficial owner of 5% or more of the Company’s
Common Stock or Series A Preferred Stock will not acquire additional shares of
Common Stock or Series A Preferred Stock without the consent of the Company. To
effectuate the foregoing on or prior to the Closing, the Company will adopt a
Protective Amendment to the Company’s Certificate of Incorporation to restrict
transfers of the Company’s Common Stock (subject to stockholder approval) and a
Tax Benefit Preservation Plan.

10. Indemnity; Release. The Subscriber acknowledges that it understands the
meaning and legal consequences of the representations and warranties contained
in this Agreement, and knowing this, the Subscriber hereby indemnifies and holds
harmless the Company, HCP-FVA and each of their respective officers, directors,
managers, stockholders, partners, members, agents, counsel, servants, employees,
affiliates, parent companies, subsidiaries, heirs, personal and legal
representatives and administrators, successors and assigns from, of and against
any and all loss, costs, claims, expenses and damages (including reasonable
attorneys’ fees and court costs incurred), or liability due, which any one of
them may incur by reason of failure of the Subscriber to fulfill any of the
terms or conditions of this Agreement or arising out of or by reason of any
representation or warranty of the Subscriber, or any breach thereof, whether
contained in this Agreement or elsewhere. The Subscriber does for itself and its
respective affiliates, successors and/or assigns, hereby irrevocably and forever
release, discharge and waive any and all claims, rights, causes of action,
suits, obligations, debts, demands, liabilities, controversies, costs, expenses,
fees, or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, against HCP-FVA or any
of its affiliates, including, without limitation, any and all of their present
and/or past directors, officers, members, managers, partners, employees,
fiduciaries or agents, and their respective successors and assigns, which are
based upon, arise from or in any way relate to or involve, directly or
indirectly, the existence or substance of the Non-Public Information or the fact
that the Non-Public Information has not been disclosed to Subscriber.

12

 



11. Acceptance of Subscription; Refund on Termination. The Company and HCP-FVA
shall have the right, in their sole and absolute discretion, to accept or reject
this Subscription, in whole or in part. To the extent that this Subscription is
rejected in part, all of the obligations of Subscriber hereunder shall remain in
full force and effect except for those obligations with respect to the rejected
portion of this Subscription, which shall terminate. The Subscriber hereby
acknowledges that the Company’s and HCP-FVA’s obligations pursuant to this
Agreement and in connection with the Subscription are subject to receipt by the
Agent of the Offering Price by no later than 5:00 p.m., New York City time, on
September 25, 2018.

12. Irrevocable Subscription. Subject to the provisions of the Company’s
governing documents, Subscriber understands that this Subscription is
irrevocable, except as otherwise provided in any applicable federal or state law
governing this Agreement and the transactions contemplated herein.

13. Confidentiality. The Subscriber acknowledges that the information contained
herein contains confidential non-public information, and agrees that all such
information shall be kept in confidence by the Subscriber and neither used by
the Subscriber for the Subscriber’s personal benefit (other than in connection
with this Subscription) nor disclosed to any third party for any reason;
provided, however, that this obligation shall not apply to any such information
which (a) is part of the public knowledge or literature publicly accessible on
the date hereof; (b) becomes part of the public knowledge or literature and
publicly accessible by publication (except as a result of a breach of this
provision); (c) is received from third parties (except third parties who
disclose such information in violation of any confidentiality agreements,
including, without limitation, any subscription agreement they may have entered
into with the Company); or (d) is required to be disclosed by law.

14. Understandings and Agreements. The Subscriber and any subsequent transferees
hereby agree that, in connection with any registration of the Company’s
securities with the SEC, if so requested by the Company or any managing
underwriter in connection with such registration, the Subscriber or any
transferee of the Subscriber shall agree in writing not to sell, assign, convey
or otherwise transfer any of the Company’s securities during the period
specified by the Company’s directors at the request of such managing
underwriter, with such period not to exceed 180 days following the effective
date of a registration statement of the Company filed under the Securities Act.
The Company may impose stop-transfer instructions with respect to securities
subject to the foregoing restrictions until the end of such period.

13

 



15. Miscellaneous Provisions.

15.1 All notice, consent or other communication required or permitted hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) upon confirmation of receipt when sent
by electronic mail or facsimile, or (c) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery. All
communications shall be sent to the respective party, if to the Company at 823
Congress Ave., Suite 1300, Austin, TX 78701 with a copy to Olshan Frome Wolosky
LLP, 1325 Avenue of the Americas, New York, NY 10019, Attention: Kenneth
Schlesinger, if to HCP-FVA at c/o Hale Capital Partners, LP, 17 State Street,
Suite 3230, New York, NY 10004 with a copy to Greenberg Traurig, P.A., 401 E.
Las Olas Boulevard, Suite 2000, Fort Lauderdale, FL 33301, Attention: Mathew B.
Hoffman, and if to the Subscriber at the address set forth on the signature page
hereto, or at such other address as such party may designate by ten (10) days
advance written notice to the other parties hereto.

15.2 This Agreement and the Subscriber’s right to purchase any Units in the
Offering will terminate and be of no further force and effect if the Agent is
not in receipt of the Offering Price by no later than 5:00 p.m., New York City
time, on September 25, 2018.

15.3 Neither this Agreement, nor the rights, obligations or interests of the
Subscriber may be assigned without the prior written consent of the Company and
HCP-FVA.

15.4 Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of each of
the parties hereto.

15.5 If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

15.6 This Agreement shall be a contract made under and governed by the internal
laws of the State of New York applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE COMPANY OR HCP-FVA FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

14

 



15.7 This Agreement (including the exhibits and schedules attached hereto) and
the documents referred to herein (including without limitation the Amended and
Restated Loan Agreement and the exhibits and schedules attached thereto)
constitute the entire agreement among the parties and shall constitute the sole
documents setting forth terms and conditions of the Subscriber’s contractual
relationship with the Company and HCP-FVA with regard to the matters set forth
herein.

15.8 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

15.9 The titles and subtitles used in this Agreement are used for convenience
and are not to be considered in construing or interpreting this Agreement. The
singular number or masculine gender, as used herein, shall be deemed to include
the plural number and the feminine or neuter genders whenever the context so
requires.

[Signature page follows]

15

 



IN WITNESS WHEREOF, the Subscriber, or its duly authorized representative(s),
has hereby executed and delivered this Agreement as of the ____ day of
_____________, 2018.

 

SUBSCRIBER:

 

      By:  
 
    Name:       Title:             Address:                     Telephone:  

 

     

 

 

(A) Number of Shares Owned as of Record Date5:

 

__________

(A)

 

 

 

(B) Adjusted Pre-Offering Percentage:

 

 

[image_001.gif]

 

 

(C) Subscriber’s Pro Rata Portion of Units prior to Oversubscription:

 

 

[image_002.gif]

(C)

        Number of Units Subscriber is Subscribing For Prior to
Oversubscription6:

 

_______________

      Please indicate by checkmark whether the Subscriber
wishes to purchase Oversubscription Units:   £

 

 

 

--------------------------------------------------------------------------------

5 The Record Date is November 17, 2017.

6 The number of Units the Subscriber is subscribing for must be equal to or less
than the Subscriber’s pro rata portion set forth in line (C).

 



[Signature Page to Subscription Agreement]



 

 

 

 

AGREED AND ACCEPTED:

 

FALCONSTOR SOFTWARE, INC.

 

  By:  
 
  Name: Bard Wolfe   Title: Chief Financial Officer

 

 

HCP-FVA, LLC   By:

Hale Capital Partners, LP

 

     By:  
 
  Name: Martin Hale, Jr.   Title: Chief Executive Officer

 

 



[Signature Page to Subscription Agreement]

 

 



Schedule A

Capitalization

FalconStor Software, Inc.

Authorized Common Stock - 800,000,000, par value $0.001 per share

Authorized Preferred Stock - 2,000,000, par value $0.001 per share

Issued Common Stock – 97,937,491 shares

Issued Preferred Stock - Series A Preferred Stock - 900,000 shares; 1,100,000
shares designated

Warrants to Purchase – 368,533,630 shares

 

The Company also has adopted the 2018 Incentive Stock Plan whereby it has
reserved for issuance 19.9% of the Company’s outstanding stock on a
fully-diluted basis after taking into account the sale of the Units in this
offering.

 

 

FalconStor, Inc.

Authorized Common Stock - 1,000 shares, par value $0.001 per share

Issued Common Stock – 1,000 shares issued to FalconStor Software, Inc.

 

 

FalconStor AC, Inc.

Authorized Common Stock - 1,000 shares, par value $0.01 per share

Issued Common Stock - 1,000 shares issued to FalconStor Software, Inc.